Citation Nr: 0412701	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a 
psychiatric disability to include schizophrenia and if so, 
whether service connection is warranted. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1974.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1999, 
August 2000, and January 2002 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which determined that new and material evidence 
had been received to reopen the claim for service connection 
for a psychiatric disability.  The RO adjudicated the claim 
on the merits and denied entitlement to service connection 
for a psychiatric disability.    

In an August 1979 rating decision, the RO denied entitlement 
to service connection for schizophrenia.  There is no 
indication in the claims folder that the veteran was notified 
of this decision.  In a December 1979 rating decision, the RO 
denied entitlement to service connection for a psychosis.  
The veteran was notified of this decision; he did not perfect 
an appeal.  The decision became final.  In a December 1999 
rating decision, the claim for service connection for 
schizophrenia was reopened and the RO adjudicated whether the 
veteran was entitled to service connection for schizophrenia 
on the merits.  The Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Thus, the Board will first determine whether new and material 
evidence has been submitted.  If new and material evidence 
has been received, the Board will reopen the claim and 
consider entitlement to service connection for schizophrenia 
on the merits.

The issue of entitlement to service connection for 
schizophrenia is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In December 1979, the RO denied entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision and he did not initiate an appeal. 

2.  The medical evidence which was added to the record since 
the December 1979 rating decision was not previously 
considered and when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for a psychiatric disability.  


CONCLUSION OF LAW

Evidence added to the record since the December 1979 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2001); 38 C.F.R. § 20.1103 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The claim to reopen presently before the Board was 
received at the RO in May 1999.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), New and material evidence, which 
became effective August 29, 2001.  In this case, the former 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id. 

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 17 Vet. App. 412, 422 
(2004); cf. VAOPGCPREC 01-2004 (2004) (holding that the 
Court's statements regarding the "fourth element" were 
dicta).

In letters dated in August 2001 and June 2003, VA notified 
the veteran of the evidence needed to substantiate the claim 
to reopen and offered to assist him in obtaining any relevant 
evidence.  The letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The June 2003 letter informed the veteran of the 
evidence VA was able to obtain and the evidence that VA was 
not able to obtain.  The statement of the case and the 
supplemental statement of the case informed the veteran of 
what constitutes new and material evidence.  The August 2003 
supplemental statement of the case advised the veteran to 
submit relevant evidence in his possession.  Thus, VA 
complied with the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim, but declined to specify a remedy where adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, 17 Vet. App. at 420-22.  

In this case, VCAA notice occurred after the initial 
adjudication of the claim.  However, the Board finds that the 
appellant in this case was not prejudiced by the provision of 
notice after the initial adjudication his claim.  If he had 
submitted evidence substantiating his claim in response to 
the VCAA notices, he would have received the same benefit as 
if he had submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. §3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA is 
deemed to have constructive knowledge of certain documents 
that are generated by VA agents or employees, including VA 
physicians.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  The VCAA imposes a duty upon VA to seek relevant 
treatment records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).

There is no identified relevant evidence that has not been 
accounted for.  The Board also notes that the Court has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's decision to reopen the claim, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  


Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In an August 1979 rating decision, the RO denied entitlement 
to service connection for schizophrenia.  There is no 
indication in the claims folder that the veteran was notified 
of this decision.  In a December 1979 rating decision, the RO 
denied entitlement to service connection for a psychosis on 
the basis that the evidence did not show the existence of a 
severe nervous condition in service or within one year from 
service discharge.  The evidence showed that a severe nervous 
condition was first seen in November 1975, twenty-two months 
after the veteran's discharge from service.  The evidence of 
record at the time of this decision included the service 
medical records, a discharge summary from H. State Hospital 
dated in September 1978, a statement from a counselor at the 
N. Community center dated in July 1979, A June 1979 VA 
examination report, a counselor and medical doctor statement 
from the Work Adjustment Center dated in August 1979, and an 
abstract from the N. State Hospital dated in October 1975.  

Notice of the December 1979 decision is not associated with 
the claims folder.  However, it appears that the veteran was 
notified of this decision and he filed a notice of 
disagreement with respect to this rating decision in January 
1980.  A statement of the case was issued in February 1980.  
The veteran did not file a substantive appeal.  Thus an 
appeal was not perfected, and the RO did not certify an 
appeal to the Board.  The decision became final.  Decisions 
of the RO are final under 38 U.S.C.A. § 7105 (West 2002). 

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

In April 1985, the veteran filed an application to reopen the 
claim for service connection for schizophrenia.  In July 
1985, the RO notified the veteran that his claim was denied 
because he failed to report to a scheduled examination.  The 
RO indicated that no further action would be taken on the 
veteran's claim until the RO received notification of a 
willingness of the veteran to report to an examination.  In 
June 1994, the veteran filed an application to reopen the 
claim for service connection for schizophrenia.  In a June 
1994 letter, the RO notified the veteran that he must submit 
new and material evidence to reopen the claim.  In September 
1996, the veteran submitted a statement which the RO 
construed a claim to reopen the claim for service connection 
for schizophrenia.  In an October 1996 letter, the RO advised 
the veteran that his claim for service connection for 
schizophrenia was previously denied and to reopen his claim, 
he must submit new and material evidence.  The RO informed 
the veteran that until they received such evidence, they 
would take no further action on his claim.  

In April 1998, the veteran filed an application to reopen the 
claim for service connection for schizophrenia and he 
submitted evidence in support of his application.  The 
evidence submitted since the December 1979 rating decision 
includes a VA treatment record dated in December 1993; Social 
Security Administration records dated in 1994 and 1992; an 
August 1994 psychiatric evaluation by Dr. V.G. of C. C. 
Medical Center; March 1995 and May 1995 statements by Dr. 
G.T.; VA hospital records dated in April 1998; statements by 
Dr. W. dated in May 1999, July 2000, October 2000, and March 
2004; a VA examination dated in July 1999; an addendum to the 
VA examination dated in December 1999; an October 2001 VA 
examination with a January 2002 addendum; service personnel 
records; VA treatment records dated in 2002; and the 
veteran's testimony at a hearing before the RO in April 2003.  

The Board finds the statements by Dr. W. and the VA 
examination reports to be new and material evidence.  The 
Board finds that this evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative or redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran's 
schizophrenia was incurred during service.  As noted above, 
the reason for the denial of the initial claim for service 
connection was that there was no evidence of a psychiatric 
disability in service or within one year from service 
separation.  The newly submitted evidence addresses the 
etiology of the schizophrenia.  In the various statements, 
Dr. W., a VA psychiatrist, indicated that the veteran's 
problems in service were probably early signs of the 
schizophrenia.  The VA examination reports provide medical 
opinions as to the etiology of the schizophrenia.  The Board 
notes that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus, 3 Vet. App. 510.  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
psychiatric disability to include schizophrenia is granted.



REMAND

The VCAA specifically provides that in the case of a claim 
for disability compensation, the duty to assist includes 
obtaining the claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

Review of the record reveals that the veteran entered an 
alcohol and drug abuse control program while in service.  
Service medical records show that in November 1973, the 
veteran entered a medical treatment facility, Dix House, and 
he underwent individual counseling.  The Board notes that 
records of this treatment are not associated with the claims 
folder.  The National Personnel Records Center (NPRC) 
indicated that they sent the veteran's service medical 
records to the RO; there is no indication as to whether a 
search was made for the clinical records.  The NPRC did not 
send any clinical (inpatient) records or any records of 
counseling.

The VCAA provides that the duty to assist includes obtaining 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C. 
§ 5103A(b)(1), (2).

Review of the record reveals that in a March 2004 statement, 
Dr. W. stated that while the veteran was in jail, within one 
year form service separation, he was started on psychiatric 
medication.  The Board also finds that the AMC should make 
efforts to obtain records of the reported treatment from the 
jail where he was imprisoned in 1974 and 1975. 

Accordingly, this case is remanded for the following action: 

1.  The AMC should contact the NPRC and 
request a search for the veterans service 
clinical (inpatient) records, records of 
treatment at the Dix House in November 
1973 at Ft. Dix, New Jersey, counseling 
records, separation examinations, and any 
Medical Board examination reports and 
records.  

2.  The AMC should request the veteran to 
provide the name and address of the jail 
where he was imprisoned in 1974 and 1975.  
When the veteran responds, and provides 
any necessary authorizations, the health 
care providers at the jail should be 
contacted and asked to provide copies of 
all clinical records documenting such 
treatment.  All records obtained should 
be associated with the claims folder. 

3.  If additional evidence, including 
service medical and clinical records are 
obtained, the AMC should make 
arrangements for the VA examiner who 
conducted the veteran's October 2001 
examination at the Philadelphia, 
Pennsylvania VA Medical Center, to review 
the claims file and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's schizophrenia 
first manifested during his period of 
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  If the VA examiner is 
unavailable, another psychiatrist may 
review the claims folder and provide the 
needed opinion.

4.  Then the AMC should readjudicate the 
issue of entitlement to service 
connection for a psychiatric disability, 
to include schizophrenia.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



